DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claims 1- 20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,938,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are a broader subset of the patented claims and one of ordinary skill in the art would have found it obvious to derive the instant claims from the patented claims:

U.S. Patent No. 10,938,665
Application 17/099,789
Claim 1: A method for creating a service in a software defined network, the 
method comprising: receiving, by a processor deployed in the software defined 

service comprises a plurality of service components chained together in a 
single-layer fashion or in a hierarchical fashion, wherein each of the 
plurality of service components comprises a grouping of one or more 
applications, wherein each one of the one or more applications comprises a set 
of one or more virtual network functions coupled to one of a plurality of 
application control functions, wherein each of the one or more applications 
comprises a different application control function of the plurality of 
application control functions;  determining, by the processor, that the service 
in the request for the service does not exist;  receiving, by the processor, 
from the endpoint of the customer, one or more desired functions for the 
service that does not exist;  creating, by the processor, the service having 

 
2.  The method of claim 1, wherein the determining comprises checking the catalog of services. 

3.  The method of claim 1, wherein the storing comprises: transmitting, by the processor, the service that is created to a database to be stored in the catalog of services. 
 
4.  The method of claim 1, wherein the creating comprises: determining, by the processor, one or more service components of the plurality of service components exist to provide the service;  and combining, by the processor, the one or more service components to create the service. 
 
5.  The method of claim 1, wherein the creating comprises: determining, by 
the processor, one or more service components of the plurality of service components do not exist to provide the service;  creating, by the processor, the one or more service components via one or more resources;  and combining, by the processor, the one or more service components to create the service. 
 

 
7.  The method of claim 5, wherein the one or more resources comprise a virtual function or a virtualized function component. 
 
8.  A non-transitory computer-readable storage device storing a plurality 
of instructions which, when executed by a processor deployed in a software 
defined network, cause the processor to perform operations for creating a 
service in the software defined network, the operations comprising: receiving, 
from an endpoint of a customer, a request for the service, wherein the service 
comprises a plurality of service components chained together in a single-layer 
fashion or in a hierarchical fashion, wherein each of the plurality of service 

of the one or more applications comprises a set of one or more virtual network 
functions coupled to one of a plurality of application control functions, 
wherein each of the one or more applications comprises a different application 
control function of the plurality of application control functions;  
determining that the service in the request for the service does not exist;  
receiving, from the endpoint of the customer, one or more desired functions for 
the service that does not exist;  creating the service having the one or more 
desired functions, wherein the creating uses a service template, wherein the 
service template specifies at least one of: an existing service component of 
the plurality of service components that is capable of being reused or that is 
capable of being modified, wherein the existing service component is acquired 

template, one or more network elements within the software defined network to 
perform the one or more desired functions, wherein the one or more network 
elements comprise one or more of: a gateway, a router, a border element, a switch, and a server, and wherein the modifying comprises configuring the one or more network elements with the existing service component;  deploying the service;  and storing the service that is created in a catalog of services. 
 
9.  The non-transitory computer-readable storage device of claim 8, wherein the determining comprises checking the catalog of services. 
 
10.  The non-transitory computer-readable storage device of claim 8, wherein the storing comprises: transmitting the service that is created to a database to be stored in the catalog of services. 
 

 
12.  The non-transitory computer-readable storage device of claim 8, wherein the creating comprises: determining one or more service components of the plurality of service components do not exist to provide the service;  creating the one or more service components via one or more resources;  and combining the one or more service components to create the service. 
 
13.  The non-transitory computer-readable storage device of claim 12, wherein the storing comprises: transmitting the one or more service components that are created to a database to be stored in the catalog of services. 
 

 
15.  An apparatus for creating a service in a software defined network, the apparatus comprising: a processor;  and a computer-readable storage device storing a plurality of instructions which, when executed by the processor deployed in the software defined network, cause the processor to perform 
operations, the operations comprising: receiving, from an endpoint of a customer, a request for the service, wherein the service comprises a plurality 
of service components chained together in a single-layer fashion or in a hierarchical fashion, wherein each of the plurality of service components comprises a grouping of one or more applications, wherein each one of the one 
or more applications comprises a set of one or more virtual network functions 
coupled to one of a plurality of application control functions, wherein each of 

endpoint of the customer, one or more desired functions for the service that does not exist;  creating the service having the one or more desired functions, wherein the creating uses a service template, wherein the service template 
specifies at least one of: an existing service component of the plurality of service components that is capable of being reused or that is capable of being modified, wherein the existing service component is acquired or is internally developed;  modifying, in accordance with the service template, one or more 
network elements within the software defined network to perform the one or more 
desired functions, wherein the one or more network elements comprise one or 
more of: a gateway, a router, a border element, a switch, and a server, and wherein the modifying comprises configuring the one or more network 
 
16.  The apparatus of claim 15, wherein the determining comprises checking 
the catalog of services. 
 
17.  The apparatus of claim 15, wherein the storing comprises: transmitting the service that is created to a database to be stored in the catalog of services. 
 
18.  The apparatus of claim 15, wherein the creating comprises: determining one or more service components of the plurality of service components exist to provide the service;  and combining the one or more service components to create the service. 
 
19.  The apparatus of claim 15, wherein the creating comprises: determining one or more service components of the plurality of service 
one or more resources;  and combining the one or more service components to create the service. 
 
20.  The apparatus of claim 19, wherein the operations further comprise: transmitting the one or more service components that are created to a database to be stored in the catalog of services.

comprising: receiving, by a processor deployed in the software defined network, 

desired functions for the service do not exist, wherein the service comprises a 
plurality of service components chained together in a single-layer fashion or 
in a hierarchical fashion, wherein each of the plurality of service components 
comprises a grouping of one or more applications, wherein each one of the one 
or more applications comprises a set of one or more virtual network functions 
coupled to one of a plurality of application control functions, wherein each of 
the one or more applications comprises a different application control function 
of the plurality of application control functions;  determining, by the 
processor, that the service in the request for the service does not exist;  
creating, by the processor, the service having the one or more desired 
functions, wherein the creating uses a service template, wherein the service 

 



2.  The method of claim 1, wherein the determining comprises checking the catalog of services. 

3.  The method of claim 1, wherein the storing comprises: transmitting, by the processor, the service that is created to a database to be stored in the catalog of services. 
 
4.  The method of claim 1, wherein the creating comprises: determining, by the processor, one or more service components of the plurality of service components exist to provide the service;  and combining, by the processor, the one or more service components to create the service. 
 
5.  The method of claim 1, wherein the creating comprises: determining, by the 
processor, one or more service components of the plurality of service components do not exist to provide the service;  creating, by the processor, the one or more service components via one or more resources;  and combining, by the processor, the one or more service components to create the service. 
 

 
7.  The method of claim 5, wherein the one or more resources comprise a virtual 
function or a virtualized function component. 
 
8.  A non-transitory computer-readable storage device storing a plurality of 
instructions which, when executed by a processor deployed in a software defined 
network, cause the processor to perform operations for creating a service in 
the software defined network, the operations comprising: receiving, from an 
endpoint of a customer, a request for the service where one or more desired 
functions for the service do not exist, wherein the service comprises a 
plurality of service components chained together in a single-layer fashion or 

comprises a grouping of one or more applications, wherein each one of the one 
or more applications comprises a set of one or more virtual network functions 
coupled to one of a plurality of application control functions, wherein each of 
the one or more applications comprises a different application control function 
of the plurality of application control functions;  determining that the 
service in the request for the service does not exist;  creating the service 
having the one or more desired functions, wherein the creating uses a service 
template, wherein the service template specifies at least one of: an existing 
service component of the plurality of service components that is capable of 
being reused or that is capable of being modified, wherein the existing service 
component is acquired or is internally developed;  modifying, in accordance 

defined network to perform the one or more desired functions, wherein the one 
or more network elements comprise one or more of: a gateway, a router, a border 
element, a switch, and a server, and wherein the modifying comprises configuring the one or more network elements with the existing service component;  and storing the service that is created in a catalog of services. 
 


9.  The non-transitory computer-readable storage device of claim 8, wherein the determining comprises checking the catalog of services. 
 
10.  The non-transitory computer-readable storage device of claim 8, wherein the storing comprises: transmitting the service that is created to a database to be stored in the catalog of services. 
 

 
12.  The non-transitory computer-readable storage device of claim 8, wherein the creating comprises: determining one or more service components of the plurality of service components do not exist to provide the service;  creating the one or more service components via one or more resources;  and combining the one or more service components to create the service. 
 
13.  The non-transitory computer-readable storage device of claim 12, wherein the storing comprises: transmitting the one or more service components that are created to a database to be stored in the catalog of services. 
 

 
15.  An apparatus for creating a service in a software defined network, the apparatus comprising: a processor;  and a computer-readable storage device storing a plurality of instructions which, when executed by the processor deployed in the software defined network, cause the processor to perform 
operations, the operations comprising: receiving, from an endpoint of a customer, a request for the service where one or more desired functions for the service do not exist, wherein the service comprises a plurality of service components chained together in a single-layer fashion or in a hierarchical fashion, wherein each of the plurality of service components comprises a grouping of one or more applications, wherein each one of the one or more applications comprises a set of one or more virtual network functions coupled 

the request for the service does not exist;  creating the service having the one or more desired functions, wherein the creating uses a service template, wherein the service template specifies at least one of: an existing service 
component of the plurality of service components that is capable of being 
reused or that is capable of being modified, wherein the existing service component is acquired or is internally developed;  modifying, in accordance with the service template, one or more network elements within the software defined network to perform the one or more desired functions, wherein the one or more network elements comprise one or more of: a gateway, a router, a border element, a switch, and a server, and wherein the modifying comprises configuring the one or more network elements with the existing service 

 

16.  The apparatus of claim 15, wherein the determining comprises checking the 
catalog of services. 
 
17.  The apparatus of claim 15, wherein the storing comprises: transmitting the service that is created to a database to be stored in the catalog of services. 
 
18.  The apparatus of claim 15, wherein the creating comprises: determining one or more service components of the plurality of service components exist to provide the service;  and combining the one or more service components to create the service. 
 
19.  The apparatus of claim 15, wherein the creating comprises: determining one 
or more service components of the plurality of service components do not exist 

 

20.  The apparatus of claim 19, wherein the operations further comprise: transmitting the one or more service components that are created to a database to be stored in the catalog of services. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN KHAN whose telephone number is (313) 446-6574 and fax number is (571) 483-7559. The examiner can normally be reached on MONDAY - THURSDAY. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Philip Chea can be reached on (571) 272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 

/HASSAN A KHAN/
Ex/PHILIP J CHEA/    Supervisory Patent Examiner, Art Unit 2456                                                                                                                                                                                                    aminer, Art Unit 2456